J. CURTISS BROWN, Chief Justice,
concurring.
I agree with much of the court’s opinion. However, I think that appellant’s counsel was entitled to attack the credibility of the “in court” identification by complainant. She denied the presence of appellant in the courtroom until a recess afforded the prosecutor a chance to “explain” the sworn answer previously made. I would hold that an advocate has a right to comment on these circumstances and it was error for the trial to sustain an objection to the argument. However, I agree with the court that in the context of this case the error was harmless.
I, therefore, concur in the results only.